In an action to recover damages for wrongful death, etc., the plaintiff appeals from an order of the Supreme Court, Nassau County (Collins, J.), dated December 20, 1989, which granted a motion by the defendants North Shore University Hospital, Stark, Asnis, Lane, Garbardella and Orthopedic Associates of Manhasset, P. C., to vacate the certificate of readiness filed by the plaintiff.
Ordered that the order is affirmed, with costs to the respondents North Shore University Hospital, Asnis, Lane, Garbardella and Orthopedic Associates of Manhasset, P. C.
The Supreme Court did not err in vacating the certificate of readiness filed by the plaintiff, given that as of the time of its filing there existed an outstanding discovery order with which the plaintiff had failed to comply (see, Carte v Segall, 134 AD2d 396; see also, Saferstein v Stark, 171 AD2d 856 [decided herewith]). Bracken, J. P., Brown, O’Brien and Ritter, JJ., concur.